Citation Nr: 1427550	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected right long finger fracture residuals.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right little finger disability.

3.  Entitlement to service connection for right little finger disability.

4.  Entitlement to service connection for a disability manifested by hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and October 2010 rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is associated with the claims file. 

(The issue of service connection for a disability manifested by hematuria is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's right long finger disability has been characterized by pain and flare-ups of complete loss of motion.

2.  By a March 2007 rating action, the RO denied an application to reopen a previously denied claim of service connection for a right little finger disability; the Veteran did not perfect an appeal.
 
2.  The evidence received since the March 2007 decision pertains to a basis for a prior denial on the merits (January 2004) and raises a reasonable possibility of substantiating the claim.

3.  The Veteran likely has right little finger arthritis attributable to military service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for right long finger fracture residuals are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5226 (2013).

2.  New and material evidence has been received with respect to the claim of service connection for a right little finger disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran has right little finger arthritis that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - Long Finger

The Veteran was originally granted service connection for status post fracture of the right long finger in a January 2004 rating decision.  At that time, this disability was assigned a noncompensable (0 percent) rating, effective June 3, 2003.  In a March 2007 rating decision, the Veteran was awarded an earlier effective date of September 1, 1992.  The Veteran filed a claim for an increased rating in July 2006, which was ultimately denied in a November 2009 Board decision.  

The Veteran then filed a claim for an increased rating in June 2010.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Limitation of motion of the long (middle) finger is evaluated under Diagnostic Code (DC) 5229.  38 C.F.R. § 4.71a.  A noncompensable (0 percent) rating is warranted for limitation of motion that results in a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with finger flexed to the extent possible and extension limited by no more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  A 10 percent rating is warranted for limitation of motion that results in a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with finger flexed to the extent possible and extension limited by more than 30 degrees.  Id.  Additionally, ankylosis of the long finger, whether favorable or unfavorable, warrants a 10 percent rating under DC 5226.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain without associated functional impairment did not constitute additional limitation of motion); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Throughout the claim period the Veteran has complained of pain in his finger and locking.  See e.g., February 2010 VA treatment records.  At his hearing, the Veteran reported that his fingers locked up and he had cramps.  He treated this condition with hand grips and paraffin heat treatment.  He gave an example of painting his house; he was only able to paint for 30 minutes before his finger locked up.

In July 2010, the Veteran underwent a VA bone examination.  At that time, physical examination revealed a mild boutonniere deformity of the middle finger.  The proximal interphalangeal (PIP) and metacarpophalangeal (MCP) joints of the middle finger were tender to palpation.  His range of motion was from zero to 90 degrees in the MCP joint, from 10 to 105 degrees in the PIP joint, and from -5 to 80 degrees in the distal interphalangeal joint (DIP) joint.  These ranges did not change with three repetitions.  The examination noted irritability throughout, which the Board interprets as painful motion.  The Veteran's sensation to light touch was intact for the radial, median, and ulnar nerves.  He had full grip strength in his middle finger.  There was no swelling, effusion, or nodules.  His tendons were intact.  He lacked 10 degrees terminal extension of his PIP joint and hyperextended his DIP joint by approximately 5 degrees.  The examiner found no varus or valgus instability of any of the joints of the middle finger.  He had brisk capillary refill.  He was able to oppose his thumb to the pads of each finger.  The examiner indicated that it was conceivable that pain, especially after using his hand all day, could additionally limit the function of the Veteran's middle finger, but was unable to express this in terms of additional limitation of motion without resorting to speculation.

The objective  range-of-motion testing does not satisfy the criteria for a compensable rating under DC 5229.  However, the Veteran has reported additional demobilizing flare-ups with prolonged use of his hand.  Although the July 2010 examiner was unable to quantify the additional limitation of motion during flare-ups, the Board accepts the Veteran's reports of "locking up" as credible evidence of regular episodes of symptoms akin to ankylosis of the long finger of the right hand.  As such, resolving reasonable doubt in favor of the Veteran, a 10 percent rating is warranted under DC 5226.  38 C.F.R. § 4.71a.  This is the highest rating available for limitation of motion of the long finger.

The Veteran does not allege, nor does the record reflect, neurological symptoms that would entitle him to a separate rating for diseases of the peripheral nerves.  See generally 38 C.F.R. § 4.124a.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The existing diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder and the current rating takes into consideration his reports of additional symptoms during flare-ups.  A higher rating is available for amputation of the long finger with metacarpal resection, but the medical evidence does not reflect either amputation or symptoms comparable to amputation.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

New and Material Evidence - Right Little Finger

The Veteran was originally denied service connection for residuals of a right little finger injury in a January 2004 rating decision.  This denial was based on the lack of any evidence of a chronic or permanent residual of the Veteran's in-service injury to the little finger.  The Veteran filed a notice of disagreement in March 2004 and a Statement of the Case was issued in October 2004.  The Veteran did not submit a substantive appeal within the relevant time period and therefore an appeal was not perfected.  Thus, the January 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran filed a claim to reopen in July 2006, which was denied in a March 2007 rating decision.  The Veteran did not appeal this rating decision with regard to the right little finger disability claim and no additional material evidence was received within one year of its issuance.  Thus, the March 2007 rating decision likewise became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1367-68; 38 C.F.R. § 3.156(b).

The Veteran filed another application to reopen in June 2010.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

Evidence received since the last prior denial includes VA and private treatment records that note current diagnoses of moderate post-traumatic degenerative joint disease of the PIP joint of his right small finger with residual boutonniere deformity and arthritic changes in the fifth interphalangeal joint of the right hand.  See July 2010 bone examination and private radiology report dated September 2013.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for a right little finger disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - Right Little Finger

As noted above, the Veteran has a current diagnosis moderate post-traumatic degenerative joint disease of the PIP joint of his right small finger with residual boutonniere deformity and arthritic changes in the fifth interphalangeal joint of the right hand.  See July 2010 bone examination and private radiology report dated September 2013.

Although presumptive service connection is available for arthritis if the disease became manifest to a degree of 10 percent or more within one year of separation, x-rays of the right hand did not show arthritis of the little finger until the July 2010 bone examination, 18 years after his separation from service.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Service connection for arthritis may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as arthritis, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  In this case, the Veteran has reported continuous right little finger symptoms since his documented in-service injury.  The Board finds the Veteran's lay evidence on this point to be competent and credible.  Thus, the evidence favors a finding of continuity of symptomatology dating back to military service.  Accordingly, service connection for right little finger disability is warranted.


ORDER

A 10 percent evaluation for service-connected right long finger fracture residuals is granted.

New and material evidence having been received, the claim of service connection for a right little finger disability is reopened; the appeal on this point is granted.

Service connection for right little finger arthritis is granted.


REMAND

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) .

In this case, the record shows a finding of hematuria during service and findings of hematuria since service.  This is sufficient to trigger VA's duty to obtain an examination and medical opinion.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, this symptom has not been associated with a specific diagnosis.  An examination is necessary to determine what disability, if any, has caused this.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a current disability manifested by hematuria.  The claims folder and relevant records from Virtual VA must be made available to, and reviewed by, the examiner.  All indicated tests and studies should be conducted.  The examiner should address the following questions:

	a.  Does the Veteran currently have a hematuria?

b.  Is the Veteran's hematuria indicative of any underlying diagnosable disease process, to include bladder or prostate conditions?

c.  For each diagnosed entity, is it at least as likely as not (i.e., probability of 50 percent or greater) that such disability had its onset in service or is otherwise traceable to the Veteran's military service?

The examiner should provide reasons for the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  If a benefit sought is not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


